DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As to claims 1-20, the claimed invention is directed to an Abstract idea without significantly more.  
Claim 1 recites a method for accessing event data, displaying data entries based on the event data in a data graph, and adjusting the data entries in the data graph. This judicial exception is not integrated into a practical application because merely adjusting or changing data entries in a data graph does not provide a technical or functional improvement.   The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element of using a generic computer with a user interface for inputting data, graphically showing the data, etc., are considered insignificant extra solution activity that does not integrate the judicial exception into a practical application.  See MPEP 2106.05(g).  Furthermore, according to MPEP 2106.05(d), the courts have found displaying data/information, collecting/transmitting data, and storing data are all well-understood, routine, and conventional activity.
As to claims 9 and 17, they are rejected for the same reasons as stated in the rejection of claim 1.
As to dependent claims 2-8, 10-16, and 18-20, they are rejected as being dependent on rejected independent claims and further fail to cure their deficiencies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,055,263. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant limitations are contained in claim 1 of U.S. Patent No. 10,055,263, except for adjusting a least one of the displayed individual entries for a respective event by moving the displayed individual entry to a different position along the second axis associated with a different start time.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,055,263 in view of Faraday et al. (hereinafter Faraday) (US 2005/0097471 A1). 

As to independent claims 1, 9, and 17, the limitations of the instant claims are disclosed in claim 1 of  U.S. Patent No. 10,055,263 except for the limitation of “adjusting a least one of the displayed individual entries for a respective event by moving the displayed individual entry to a different position along the second axis associated with a different start time” (bolded below for emphasis):
 Instant Application
U.S. Patent No. 10,055,263
1. A computer-implemented method comprising: 

accessing event data associated with an application, the event data indicating a sequence of events and start times for individual events within the sequence of events; and  

displaying, based on the event data, 

a representation in a user interface, the displayed representation comprising a first axis, a second axis that is orthogonal to the first axis, and individual entries for the individual events within the sequence of events along the first axis with start times measured relative to the second axis; 

adjusting a least one of the displayed individual entries for a respective event by moving the displayed individual entry to a different position along the second axis associated with a different start time.

    PNG
    media_image1.png
    731
    451
    media_image1.png
    Greyscale



However, Faraday teaches having a user interface (UI) for displaying and editing (video/animation) event data represented as a sequence of events along a timeline bar during an event duration, which includes an event start time and an event end time. The timeline view graphically shows the timing relationships between events, such as dependency events.  Furthermore, a user can set exact event timings using the UI to modify the start time of the event by moving it either earlier or later in time (Abstract; [0002]; [0008]-[0011]; [0067]-[0069]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify claim 1 of U.S. Patent No. 10,055,263 such that it would allow adjusting a least one of the displayed individual entries for a respective event by moving the displayed individual entry to a different position along the second axis associated with a different start time, as taught and suggested in Faraday.  The suggestion/motivation for doing so would have been to provide the predicted result of being able to fine-tune and set the exact timing or timing constraints of a sequence of events in a simple manor through its user interface (Faraday: [0008]-[0009]; [0070]; [0078]).
As to instant dependent claims 2 and 10, the limitations are also disclosed in claim 1 of U.S. Patent No. 10,055,263.
As to instant dependent claims 3-8, 11-16, and 18-20, they are rejected as having limitations that are obvious to one of ordinary skill in the art before the effective date of the application based on the teachings of Faraday as shown in the prior art rejections below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vander Broek (hereinafter US 2015/0213631 A1) in view of Faraday et al. (hereinafter Faraday) (US 2005/0097471 A1).

As to claim 1, Vander Broek teaches a computer-implemented method comprising (method for visualizing the number of events having different values for a field of interest over a selected time range) (Abstract): 
accessing event data associated with an application (via GUI interface and/or application programming interface), the event data indicating a sequence of events and start times for individual events within the sequence of events (event data includes time-stamp with a plurality of time slots/buckets with a time range from start to end) ([0006]; [0036]; [0038]; [0045]; [0050]; [0058]; [0064]; [0071]); and  
displaying, based on the event data, a representation (waterfall chart, etc.) in a user interface (GUI 500 or visualization system 150), the displayed representation comprising a first axis, a second axis that is orthogonal to the first axis (vertical axis orthogonal to horizontal time axis), and individual entries for the individual events within the sequence of events along the first axis  with start times (horizontal time axis) measured relative to the second axis (vertical access) ([0045]; [0089]; [0094]; [0104]); 
Vander Broek does not explicitly teach adjusting a least one of the displayed individual entries for a respective event by moving the displayed individual entry to a different position along the second axis associated with a different start time.
However, Faraday teaches having a user interface (UI) for displaying and editing (video/animation) event data represented as a sequence of events along a timeline bar during an event duration, which includes an event start time and an event end time. The timeline view graphically shows the timing relationships between events, such as dependency events.  Furthermore, a user can set exact event timings using the UI to modify the start time of the event by moving it either earlier or later in time (Abstract; [0002]; [0008]-[0011]; [0067]-[0069]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Vander Broek’s graphical user interface display of events over a period of time such that it would allow adjusting a least one of the displayed individual entries for a respective event by moving the displayed individual entry to a different position along the second axis associated with a different start time, as taught and suggested in Faraday.  The suggestion/motivation for doing so would have been to provide the predicted result of being able to fine-tune and set the exact timing or timing constraints of a sequence of events in a simple manor through its user interface (Faraday: [0008]-[0009]; [0070]; [0078]).

As to claim 2, Vander Broek teaches wherein the displayed representation comprises a waterfall representation (waterfall chart) ([0089]).

As to claim 3, Faraday teaches wherein the displayed individual entry is moved to the different position based on the respective event being dependent on at least one different respective event in the sequence of events (Abstract; [0008]-[0011]; [0070]; [0078]).

As to claim 4, Faraday teaches wherein the displayed individual entry is moved based on the respective event being a child of at least one different respective event in the sequence of events (Abstract; [0009]-[0012]; [0078]).

As to claim 5, Faraday teaches wherein displayed individual entry is moved to a different position along the second axis associated with an earlier start time (user can set exact timings by having an event be moved to a different position in the timeline with an earlier start time or later start time) ([0069]-[0070]).

As to claim 6, Faraday teaches wherein displayed individual entry is moved to a different position along the second axis associated with a later start time (user can set exact timings by having an event be moved to a different position in the timeline with an earlier start time or later start time) ([0069]-[0070]).

As to claim 7, Faraday teaches wherein each of the individual entries for the individual events within the sequence of events represent a duration of the respective individual event ([0008]-[0009].

As to claim 8, Faraday teaches further comprising displaying, in the user interface, a total time (duration for the entire animation sequence) for the sequence of events (Abstract; [0008]-[0009]; claim 7).

As to claim 9, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 10, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 11, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 12, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 13, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 14, it is rejected for the same reasons as stated in the rejection of claim 6.

As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 7.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 8.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 18, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 19, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 20, it is rejected for the same reasons as stated in the rejection of claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Black et al. (US 2014/0006938 A1) discloses a method that involves providing a computer having memory, non-transient data storage, a processor and a computer screen. A timeline representing a range of calendar dates is generated from a project plan and is presented on a display screen. A set of event data about a project plan is provided. The event data is stored in non-transient data storage. A user-selectable cursor time along the timeline is provided. The events positioned horizontally in relation to the timeline are displayed based upon a start time and an end time computed by the processor from the snapshot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199